Citation Nr: 0601526	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  97-10 324A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for injuries of the back, nose, knee, and head 
resulting from VA hospitalization.

2. Entitlement to service connection for residuals of a back 
injury.

3. Entitlement to an increased evaluation for bruised flexor 
muscles of the right forearm, with decreased range of motion 
and pain, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served in the Alabama Army National Guard.  His 
periods of active duty for training included from February 
1973 to June 1973, from May 1976 to June 1976, May 1987, and 
October 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from August 1996 and August 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The issues concerning entitlement to service connection for 
fracture of the right navicular and for depression had been a 
part of this appeal; however, the RO granted service 
connection for ununited fracture, right wrist, status post 
fusion in a September 2005 rating decision, and granted 
service connection for major depressive disorder in an August 
2003 rating decision.  As service connection has been granted 
for these disabilities, the issues of entitlement to service 
connection for these disabilities are no longer before the 
Board on appeal.

In August 2003, the RO increased the veteran's disability 
rating for his bruised flexor muscles of his right forearm 
from 10 percent to 30 percent, effective from March 25, 1999, 
the date of the claim.  As the veteran is presumed to be 
seeking the maximum rating, this matter remains on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  There is no current back, nose, knee, or head disability 
from the veteran's fall during his VA hospitalization from 
November 1994 to January 1995.

2.  There is no current residual disability related to any 
in-service back injury.

3.  The veteran has 1/2 inch atrophy of right muscle group VII, 
which is indicative of a severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for injuries of the back, 
nose, knee, and head have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.385 (1995).

2.  Residuals of a back injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a 40 percent rating for bruised flexor 
muscles of the right forearm, with decreased range of motion 
and pain, are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic Code 5307 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of a back injury

During his March 2001 hearing, the veteran testified that he 
hurt his back at the same time that he sustained the injury 
to his right arm in 1976, and that he had been told, at that 
time, that he had "pulled it."  He also testified that he 
had had problems with his back "off and on" over the years 
since then.  The Board acknowledges that the record contains 
a partially illegible copy of special orders concerning the 
veteran issued in 1976, which appears to state that he 
incurred injury to his back and arm, apparently referring to 
the injury sustained in June 1976.  The treatment records, 
however, concerning the injury sustained in June 1976, when 
the veteran was attempting to start a gasoline engine with a 
pull cord - some of which are also only partially legible - 
do not appear to refer to any back complaints or injury. 

The report of medical history for an April 1993 quadrennial 
examination indicates that the veteran reported recurrent low 
back pain and contains the statement that the veteran fell 
off a roof in 1985 and had worn a back brace since then, and 
that he had a diagnosis of "ruptured disc" but had been 
unable to have surgery.  The clinical examination in April 
1993 indicates, however, that the veteran's spine was normal.

Available service medical records reveal no evidence of any 
back injury.  The veteran reported that he was in good health 
in his September 1972 and June 1980 reports of medical 
history and his spine was clinically normal at those times. 
He denied having recurrent back pain on service examination 
in March 1990.  In December 1992, when findings were 
indicative of a right L5 and S1 radiculopathy, he reported 
falling off of a building while working on a roof and 
sustaining a back injury in 1986. 

The veteran, being a layperson, is unable to indicate the 
source of his current back disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  A VA examiner reviewed 
the veteran's claims folder in May 2005, and considered his 
reported history of an in-service injury and of low back pain 
since the 1976 injury, and opined that it was not at least as 
likely as not that the veteran had a back disability that 
could be attributed to the injury in service in June 1976.  
He cited the veteran's June 1980 normal physical examination 
and his concurrent denial of health problems or medications, 
and the veteran's release to regular duty with no 
restrictions, as well as the March 1990 normal physical 
examination and the veteran's denial of recurrent back pain 
at that time.  The service records corroborate that the 
information relied on by the examiner was essentially as he 
stated.  As this medical opinion is based on a review of the 
record, and there being no other competent medical opinion to 
the contrary, the claim is denied.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.


38 U.S.C.A. § 1151 -- back, nose, right knee, and head 
injuries resulting from VA hospitalization in November 1994

Because the veteran's claim under § 1151 was filed in January 
1995, 38 U.S.C.A. § 1151 (West 1991) and 38 C.F.R. § 3.358 
(1995) apply.  Brown v. Gardner, 115 S.Ct. 552 (1994), held 
that a prior version of 38 C.F.R. § 3.358 was invalid.  The 
1995 version of 38 C.F.R. § 3.358 was enacted to comply with 
the Gardner decision, and current 38 U.S.C.A. § 1151 (West 
2002) has applicability per Sec. 422(a) of PL 104-204 only 
for claims filed on or after October 1, 1997.

The essence of the veteran's claim is as follows.  In March 
2001, the veteran stated that he sustained injuries to his 
back, nose, knee, and head when he was walking at a VA 
medical facility.  He testified in March 2001 that his injury 
occurred adjacent to a construction area, on a part of the 
campus-like hospital grounds with outdoor areas for patient 
use.  He described the fence he tripped on as a temporary 
fence that was not properly secured at its bottom edge.  He 
added that, when he showed the police where he had fallen, 
they told him it would be fixed so no one else would trip; 
the next day, the fence was fixed.  The November to December 
1994 hospital summary reports the fall and neck strain, right 
knee pain, and laceration of the nose and forehead secondary 
to the fall.

Any reports of investigation which may be available have not 
been obtained.  Based on the evidence, however, the injury is 
one which might be actionable, since he was hospitalized at 
the time.  Compare Sweitzer v. Brown, 5 Vet. App. 503 (1993), 
with VAOPGCPREC 7-97 (Jan. 29, 1997). 

The veteran did receive treatment for neck strain, right knee 
pain, and laceration of the nose and forehead secondary to 
the fall, and that veteran has asserted that subsequent 
surgeries of his knee and nose were part of the treatment for 
his injuries.  Nonetheless, the May 2005 VA examination 
report contains the specific opinion that it was not as least 
as likely as not that the veteran has one or more chronic 
disabilities of the spine, nose, right knee, or head as a 
result of the fall that had occurred during his 
hospitalization from November to December 1994.  This opinion 
was based on examination of the veteran and review of the 
medical records, particularly those proximate in time to the 
fall in 1994.  Consequently, the Board concludes that the 
claim for benefits pursuant to 38 U.S.C.A. § 1151 must be 
denied on the basis that the veteran does not have current 
disability resulting from the fall sustained during his VA 
hospitalization from November to December 1994.

Laypersons such as the veteran are able to indicate that they 
fell and had pain, and the veteran has done so, but his 
statements not as probative as those of the May 2005 VA 
examiner, who is a trained health care professional who 
reviewed pertinent medical information and used that to form 
his conclusion.  Prejean v. West, 13 Vet. App. 444 (2000).

Rating for bruised flexor muscles of the right forearm

In June 1989, service connection was granted for bruised 
flexor muscle, right forearm, with decreased range of motion 
and pain, and a 10 percent rating was assigned under 
Diagnostic Code 5307 from January 1989, on the basis of an 
injury that the veteran had sustained in 1976 while on 
ACDUTRA.  The veteran appealed the continuation of the 10 
percent rating in an August 1999 rating decision.  The rating 
was increased to 30 percent using Diagnostic Code 5307, 
effective from March 1999, in an August 2003 rating decision.  
The Board also notes that a September 2005 rating decision 
granted service connection and assigned a separate 10 percent 
rating, using Diagnostic Codes 5212-5214, for ununited 
fracture of the right wrist, status post fusion.  A report of 
VA examination in May 2005 contains the statement that the 
disabling manifestations of the veteran's right forearm and 
right wrist disorders could not be distinguished.  

The current 30 percent disability evaluation is based upon 
moderately severe injury to muscle group VII on the dominant 
side.  Severe injury to this muscle group on the dominant 
side would support a 40 percent disability evaluation.  The 
rating schedule provides that Muscle Group VII involves 
muscles arising from the internal condyles of the humerus: 
flexors of the carpus and long flexors of the fingers and 
thumb, as well as the pronator.  The function of this muscle 
group is flexion of the wrist and fingers.  The May 2005 VA 
examination report does note that the right wrist has been 
fused, and there is no motion.  As for the hand function, the 
examiner noted grip strength of 22 pounds on the right, as 
compared to 60 pounds on the left.  

The Board notes, in particular, that 
38 C.F.R. § 4.56(d)(4)(iii)(D) provides that, if present, 
visible or measurable atrophy is a sign of severe muscle 
disability.  In this case, the May 2003 VA examination report 
described the veteran's right arm as smaller than the left 
arm; the circumference of the right forearm was 12" below 
the right elbow, whereas the circumference of the left 
forearm was 12 1/2" below the left elbow.  In other words, 
the veteran's right forearm is noticeably smaller, having 1/2 
inch of atrophy.  Although the May 2005 VA examination report 
did not specifically describe atrophy of the musculature of 
the forearm, the right hand grip strength reported in that 
examination was similar to that reported in May 2003.  It was 
specifically noted that there was no muscle atrophy on VA 
examination in November 2001.  In contrast, however, the 
report of June 1999 and November 1999 VA examinations 
specifically noted that the injured muscles were diminished 
in size and atrophic.  Moreover, the June 1999 examiner 
described the disability as severe.

Given that there is demonstrable atrophy of the injured 
muscles, the Board concludes that the evidentiary record 
supports the assignment of a 40 percent disability evaluation 
on the basis of severe injury to muscle group VII.  38 C.F.R. 
§§ 4.56(d)(4)(iii)(D), 4.73, Diagnostic Code 5307; see 
Mittleider v. West, 11 Vet. App. 181 (1998).  No other 
Diagnostic Codes are for consideration, and that is the 
highest rating assignable under that code, including in light 
of 38 C.F.R. §§ 4.40, 4.45 (2005).  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).  An unusual disability picture 
caused by this disability does not exist, so justice does not 
require according an extraschedular rating. 
38 C.F.R. § 3.321(b)(1) (2005).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In July 2001, February 
2004, and December 2004 letters, the claimant was 
specifically advised of the type of evidence that would 
establish the claims, what evidence the claimant should 
provide, and what evidence VA would obtain, and the claimant 
was afforded additional time to submit such evidence. The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession. The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim. 
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the September 
2005 supplemental statement of the case.

The VCAA was enacted after the initial adjudication. The 
Board acknowledges that, only after the pre-VCAA initial 
rating decisions were promulgated did the AOJ, in December 
2004, provide all explicit section 5103(a) notice to the 
claimant. The notice provided to the claimant in July 2001, 
February 2004, and December 2004 could not have been given 
prior to the first AOJ adjudication of the claim and the 
claimant has been afforded the opportunity to identify 
medical evidence that VA would attempt to obtain. In that 
regard, VA had previously obtained some records and after the 
current claims were filed, it obtained additional evidence 
including VA medical records and examination reports.  The 
claimant was afforded VA examinations in 2003 and 2005.  The 
process carried out before and during the course of the claim 
and appeal provided the claimant with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing of the notice did not affect the 
essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, service 
personnel records, VA medical records, VA examination 
reports, and lay statements have been obtained. The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
The Board notes that VA was not entirely successful in its 
2002 attempt to obtain any available reports of investigation 
of the accepted November 1994 fall injury on which the § 1151 
claim is predicated.  Before further attempts to obtain any 
available investigation report was obtained, however, a 
medical opinion was obtained, to the effect that the veteran 
did not have current disability related to the fall, and the 
attempt to obtain the investigation report was dropped.  
Remand for further action on this is not required per Stegall 
v. West, 11 Vet. App. 268 (1998).  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (the law does not require a useless 
act).  The VA medical opinion is controlling in this case.

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for injuries of the back, nose, knee and head 
resulting from VA hospitalization is denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to a 40 percent rating for bruised flexor muscles 
of the right forearm, with decreased range of motion and pain 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


